Citation Nr: 1640695	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of a pilonidal cystectomy, to include scarring and persistent sacral pain due to cutaneous nerve injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and September 1986 to September 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  These claims are now under the jurisdiction of the RO in Providence, Rhode Island.

In September 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was previously before the Board in March 2015 at which time it was remanded for additional development.  As discussed below, the requested development was not substantially complied with and thus the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The March 2015 Board remand included the issue of entitlement to service connection for a dental condition.  An August 2015 rating decision granted service connection for teeth, loss of number seven, due to loss of substance of body of maxilla or mandible without loss of continuity, with an evaluation of 0 percent effective January 20, 2011.  Thus, as the Veteran's claim was granted on remand the issues before the Board are as shown on the title page.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has repeatedly described nerve pain in connection with his service-connected residuals of a pilonidal cystectomy.  Accordingly, in March 2015 the Board remanded the Veteran's claim for a VA examination and requested that the examiner delineate all symptomatology associated with, and the current severity of, residuals of pilonidal cystectomy, to include the nature and extent of any nerve damage associated with the Veteran's in-service pilonidal cystectomy.  

In response to the March 2015 Board remand the Veteran was provided with a July 2015 VA examination for his pilonidal cystectomy scars.  The examiner noted that the Veteran had constant pain and numbness in his tailbone.  The examiner noted the scars caused functional limitation in that the Veteran was unable to endure prolonged sitting, driving, or walking due to constant pain and intermittent numbness in the affected intergluteal cleft area.  

The Board finds this VA examination incomplete as the VA examiner did not adequately address the nature and extent of any nerve damage associated with the Veteran's in-service pilonidal cystectomy.  The examiner noted the Veteran had functional limitation caused by intermittent numbness but failed to specifically address the severity of this numbness or if it was associated with the nerve damage referenced in the Veteran's April 2011 neurological examination-which that examiner related to a back disability.  Therefore, the Veteran's claim must be remanded again for a new VA examination which adequately addresses all of the symptomatology associated with his in-service pilonidal cystectomy to specifically include nerve damage.     
     
Additionally, the Board notes since the most recent supplemental statement of the case was issued in August 2015 VA medical treatment records have been added to the Veteran's claims file.  As noted above, remand is required for a new VA examination which will provide an opportunity for the AOJ to review the Veteran's most recent VA treatment records in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of any and all residuals from his pilonidal cystectomy.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, residuals of pilonidal cystectomy, to specifically include the nature and extent of any nerve damage associated with the Veteran's in-service pilonidal cystectomy, as opposed to nerve damage associated with a separate back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.    

When discussing the severity of any nerve damage associated with the Veteran's in-service pilonidal cystectomy the examiner should consider and discuss as necessary the following: 

(a)  April 2011 VA neurological examination that related pain in the right paralumbar area and right anterior lower leg, with associated decreased sensation in the sole of the right foot to a separate back disability;

(b)  The Veteran's lay statements including his September 2014 Board videoconference hearing testimony detailing numbness in his tailbone and an inability to sit, stand, or walk for prolonged periods of time;

(c)  December 2015 VA treatment record noting chronic lumbar radiculopathy; and

(d)  March 2016 VA treatment record noting the Veteran reported sacral pain due to sacral neuropathy.  

A complete rationale must be provided for any opinion.  All lay and medical evidence of record should be considered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

2.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate supplemental statement of the case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

